Citation Nr: 1800650	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  15-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with depressive disorder, to include alcohol use disorder in early remission.

2.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran submitted a notice of disagreement with the RO's determination, and in March 2015, the RO issued a Statement of the Case addressing the matters.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in May 2015.

The Board notes that in connection with his appeal, the Veteran requested and was scheduled for a hearing before a Veterans Law Judge, to be held in January 2017.  Prior to the hearing, however, the Veteran cancelled his hearing request.  He did not request to reschedule and, consequently, the original hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected peripheral neuropathy of the right and left lower extremities and PTSD.  He reports that the ratings currently assigned do not reflect the severity of his disabilities.

In a December 2017 Appellate Brief, the Veteran's representative argued that new examinations were necessary, as the Veteran's peripheral neuropathy of the right and left lower extremities, and PTSD disabilities had increased in severity since he was last examined for VA compensation purposes in May 2014.  The Board's review of the record indicates that the Veteran has previously reported an increase in the severity of his service-connected peripheral neuropathy of the right and left lower extremities disability.  See Correspondence dated December 2016.  The evidence of record also shows that the Veteran contacted the RO to cancel his VA examinations due to a recent hospitalization release, and the lack of stable transportation.  See VA Exam Worksheet dated May 2017.  The evidence of record further shows that the Veteran was advised to notify the RO when he was ready to report for an examination.  See August 2017 Rating Decision Narrative.  

In light of the Veteran's circumstances, another medical examination is indicated.  See 38 C.F.R. § 3.159(c) (2017); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked to identify any additional relevant records of treatment he wishes considered in connection with this appeal.  The identified records should be sought.  In any event, the Veteran's records of any relevant treatment with VA since those were last considered in connection with these claims should be associated with the claims file.  

2.  The Veteran should be scheduled for a VA medical examination to determine the severity of his service-connected peripheral neuropathy of the right and left lower extremities.  Access to records in the Veteran's electronic VA claims files should be made available to the examiner for review in connection with the examination. 

3.  The Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD with depressive disorder, to include alcohol use disorder in early remission.  The entire claims file should be made available to the examiner.  

4.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any claim remains denied, the Veteran and any representative should be issued an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.  §§ 5109B, 7112 (West 2014).

_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





